               Case 2:20-cv-01637-JCC Document 11 Filed 12/07/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   GENEVA LANGWORTHY,                                   CASE NO. C20-1637-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12   WHATCOM COUNTY SUPERIOR COURT,
     WHATCOM COUNTY DISTRICT COURT,
13   and RAQUEL MONTOYA-LEWIS,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff Geneva Langworthy’s Motion for
19   Nonjoinder of Party (Dkt. No. 10). Ms. Langworthy asks the Court “to drop Raquel Montoya-
20   Lewis as a defendant” in this matter. (Dkt. No. 10 at 1.) Under Federal Rule of Civil Procedure
21   41(a)(1)(A)(i), a plaintiff may voluntarily dismiss her claims against some or all of the
22   defendants without a court order before the defendant serves an answer or a motion for summary
23   judgment. See Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th
24   Cir. 1999); Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995). When a plaintiff files a notice
25   of voluntary dismissal with the Court, that filing automatically terminates the action as to the
26   defendant who is the subject of the notice. Concha, 62 F.3d at 1506.

     MINUTE ORDER
     C20-1637-JCC
     PAGE - 1
              Case 2:20-cv-01637-JCC Document 11 Filed 12/07/20 Page 2 of 2




 1          Here, no answer or motion for summary judgment has been filed, and the Court construes

 2   Ms. Langworthy’s motion as a Rule 41(a)(1)(A)(i) notice of voluntary dismissal of the claims

 3   against Raquel Montoya-Lewis. Because the notice is self-executing, all claims against

 4   Defendant Raquel Montoya-Lewis are dismissed, and Raquel Montoya-Lewis is DISMISSED as

 5   a party to this action. Pursuant to the Court’s prior order (Dkt. No. 9), Ms. Langworthy must file

 6   an amended complaint against the remaining defendants by December 28, 2020. If she does not

 7   file an amended complaint curing the deficiencies identified in the Court’s order within the time

 8   allotted, the Court will dismiss the case under 28 U.S.C. § 1915(e)(2)(B).

 9          DATED this 7th day of December 2020.

10                                                          William M. McCool
                                                            Clerk of Court
11
                                                            s/Paula McNabb
12
                                                            Deputy Clerk
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1637-JCC
     PAGE - 2
